

115 SCON 21 IS: Urging the Government of the People’s Republic of China to unconditionally release Liu Xiaobo, together with his wife Liu Xia, to allow them to freely meet with friends, family, and counsel and seek medical treatment wherever they desire. 
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. CON. RES. 21IN THE SENATE OF THE UNITED STATESJune 29, 2017Mr. Rubio (for himself, Mr. Merkley, and Mr. Cruz) submitted the following concurrent resolution; which was referred to the Committee on Foreign RelationsCONCURRENT RESOLUTIONUrging the Government of the People’s Republic of China to unconditionally release Liu Xiaobo,
			 together with his wife Liu Xia, to allow them to freely meet with friends,
			 family, and counsel and seek medical treatment wherever they desire. 
	
 Whereas Liu Xiaobo has inspired untold numbers of people in the People’s Republic of China and globally for his courageous stands for democracy, the protection of human rights, and peaceful change in China;
 Whereas, on December 9, 2008, a diverse group of more than 300 Chinese scholars, writers, lawyers, and activists issued Charter 08, a manifesto calling on the Chinese Communist Party to abandon authoritarian rule in favor of democracy, the guarantee of human rights, and the rule of law;
 Whereas Liu Xiaobo was one of the original drafters of Charter 08 and was taken into custody one day before the manifesto was released;
 Whereas, in December 2009, a Beijing court sentenced Liu Xiaobo to 11 years in prison for inciting subversion of state power, in part for his role in Charter 08; Whereas, in recognition of Liu Xiaobo’s long and non-violent struggle for fundamental human rights in the People’s Republic of China, he was awarded the Nobel Peace Prize in October 2010;
 Whereas Liu Xiaobo’s wife, Liu Xia, has been held in extralegal home confinement since October 2010, 2 weeks after her husband’s Nobel Peace Prize award was announced, and has reportedly suffered severe health problems over the years which required hospitalization;
 Whereas, in May 2011, the United Nations Working Group on Arbitrary Detention issued opinions declaring that the Chinese Government’s imprisonment of Liu Xiaobo and the detention of Liu Xia both contravened the Universal Declaration of Human Rights;
 Whereas Liu Xiaobo was diagnosed with terminal liver cancer in May 2017 and granted permission to access medical treatment outside of prison, and is currently hospitalized in China;
 Whereas, according to news and family reports, Liu Xiaobo’s cancer has metastasized and the Government of the People's Republic of China has refused requests by his family to transfer him to Beijing for medical treatment; and
 Whereas Liu Xiaobo currently cannot freely meet with friends and family or seek medical care outside of China: Now, therefore, be it
	
 That Congress— (1)recognizes Liu Xiaobo for his decades of peaceful struggle for basic human rights and democracy in the People’s Republic of China;
 (2)urges the Government of the People’s Republic of China to unconditionally release Liu Xiaobo, together with his wife Liu Xia, to allow them to freely meet with friends, family, and counsel and seek medical treatment wherever they desire; and
 (3)urges the President to seek humanitarian transfer from the People’s Republic of China for Liu Xiaobo, together with his wife Liu Xia, so that he can seek medical treatment in the United States or elsewhere overseas.